Citation Nr: 1418415	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-50 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 17, 2006, for the award of a 10 percent rating for right shoulder tendinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1989 to January 1992 and from May 1993 to April 1995, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for right shoulder tendinitis to 10 percent.  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  In March 2014, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

An unappealed rating decision in February 2003 denied the Veteran's claim seeking a compensable rating for his right shoulder disability; additional pertinent evidence was not received within a year following that denial.  The claim for increase that was the subject of the rating decision on appeal was received by VA on May 17, 2006; consequently the period for consideration with respect to that claim begins in May 2005.  See 38 C.F.R. § 3.400(o)(2).  

At the March 2014 hearing, the Veteran testified that he received private treatment for his right shoulder tendinitis in 2005 and 2006.  Records of such treatment are not associated with the record before the Board.  As they are likely to contain information regarding the status of the right shoulder during the period of time under consideration, they must be sought.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he received for his right shoulder tendinitis in 2005 through May 2006 and to provide all releases necessary for VA to secure any private records of such evaluations and treatment.  The AOJ should secure for the record copies of the complete clinical records of all such evaluations and treatment from the providers identified.  If any records requested are unavailable, the reason must be explained for the record.  

2. The AOJ should then review the record and readjudicate the claim seeking an earlier effective date.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

